Citation Nr: 1635273	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-06 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic arthritis, left knee injury, with chronic anterior ligament insufficiency status postoperative prior to February 18, 2013.  

2.  Entitlement to a separate evaluation for symptomatic removal of the semilunar cartilage (meniscus).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1958 to July 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which in pertinent part, granted service connection for posttraumatic arthritis, left knee injury, with chronic anterior ligament insufficiency, status postoperative, and assigned a 10 percent rating, effective October 30, 2009.  That rating decision also granted a separate evaluation for left knee instability and assigned a 10 percent rating, effective July 13, 2010. 

In October 2012, the Veteran testified during a hearing before a Decision Review Officer (DRO).  A transcript of that hearing is of record.  

In an August 2013 rating decision, the RO assigned a temporary 100 percent rating for the Veteran's posttraumatic arthritis, left knee, status-post total knee replacement, from February 18, 2013 to prior to April 1, 2014, and a 30 percent rating thereafter.  The Board notes that inasmuch as higher ratings were available for both periods of the staged ratings for the left knee disability and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating before and after the assigned temporary total rating (prior to February 18, 2013 and after April 1, 2014) remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).    

In an August 2015 Board decision, the Board denied the issues of entitlement to an initial rating in excess of 10 percent for posttraumatic arthritis, left knee injury, with chronic anterior ligament insufficiency, status postoperative, prior to February 18, 2013 and entitlement to an initial separate evaluation in excess of 10 percent for left knee instability prior to February 18, 2013.   In that decision, the Board also remanded the issue of entitlement to an initial rating in excess of 30 percent for posttraumatic arthritis of the left knee, status post total knee replacement, from April 1, 2014.

The Veteran subsequently appealed the August 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Order, the Court granted  the parties' April 2016 Joint Motion for Remand (JMR), vacating the Board's August 2015 decision as to the denial of entitlement to an initial rating in excess of 10 percent for the left knee disability prior to February 18, 2013 and remanded the appeal to the Board for readjudication consistent with the JMR.  The Board notes that the Board's denial of entitlement to an initial separate evaluation in excess of 10 percent for left knee instability prior to February 18, 2013 and the Board's remand as to the issue of entitlement to an initial rating in excess of 30 percent for posttraumatic arthritis of the left knee, status post total knee replacement, from April 1, 2014, were not disturbed in the Court's April 2016 Order.  The Board observes that the issue of entitlement to an initial rating in excess of 30 percent for posttraumatic arthritis of the left knee, status post total knee replacement from April 1, 2014, was subsequently denied in a separate Board decision issued in May 2016, and is not currently before the Board at this time. 

In addition, the issue of entitlement to a separate evaluation for symptomatic removal of the semilunar cartilage has been raised by the record consistent with the April 2016 JMR and based on clinical evidence documenting that the Veteran previously underwent a meniscectomy and that he currently experiences residuals symptoms, as discussed below.  As the Board retains jurisdiction over such issue as part and parcel of the Veteran's higher rating claim for the service-connected left knee disability, it has been listed on the title page of this decision.  

As a final preliminary matter, the Board notes that additional evidence, to include an October 2015 Disability Benefits Questionnaire (DBQ) report, private treatment records from Dr. C.S.A., and VA treatment records through September 2015, was added to the record after the issuance of an August 2013 supplemental statement of the case.  This evidence has not been considered by the agency of original jurisdiction (AOJ) and the Veteran has not submitted a waiver of AOJ consideration of this evidence.  However, as the Veteran's claim for a separate evaluation for symptomatic removal of semilunar cartilage is being granted herein, the Veteran has suffered no prejudice in the Board considering this newly received evidence with regards to that claim.  As for the remaining claim being remanded, the AOJ will have an opportunity to review the newly received evidence while on remand, and no prejudice to the Veteran results from the Board's consideration of such evidence for the limited purpose of issuing a comprehensive and thorough remand.  See 38 C.F.R. §§ 20.800, 20.1304 (2015). 

The issue of entitlement to an initial rating in excess of 10 percent for posttraumatic arthritis, left knee injury, with chronic anterior ligament insufficiency, status postoperative, prior to February 18, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

During a March 23, 1961 meniscectomy, the Veteran's left knee meniscus was removed, resulting in residual symptoms of joint effusion, joint locking, and joint pain.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating for residual symptoms of semilunar cartilage of the left knee for have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Separate Evaluation for Symptomatic Removal of Semilunar Cartilage 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Diagnostic Code 5259 provides that a 10 percent is warranted for symptomatic removal of semilunar cartilage (i.e. meniscus). 

A March 23, 1961 service treatment record documents that the Veteran underwent medical meniscectomy on the left knee, which involved "excision of torn portion of ligamentum mucosum" on the left knee. 

A November 2012 VA examination report indicates that the Veteran underwent a meniscectomy on his left knee in March 1961.  The examiner noted that the Veteran experienced residual symptoms as to the left knee, to include frequent episodes of joint locking, joint pain, and joint effusion, as well as pain and joint instability.  

An August 2014 DBQ examination report notes that the Veteran suffered from a meniscal condition and that he underwent a meniscectomy in March 1961.  The examiner noted that the Veteran suffered from meniscal symptoms of meniscal tear and frequent episodes of joint locking, joint pain, and joint effusion.    

An October 2015 DBQ examination report notes that the Veteran has a meniscus (semilunar cartilage) condition and that such resulted in residual symptoms of meniscal tear, swelling, locking, and joint pain.   

Based on the foregoing, the Board concludes that the evidence is, at least, in relative equipoise as to whether a separate evaluation for symptomatic removal of the left knee semilunar cartilage is warranted.  As noted, the record reflects that the Veteran has a history of excision of his left knee semilunar cartilage due to a meniscal condition during the March 1961 meniscectomy.  See March 1961 service treatment record.  The November 2012 and August 2014 examiners indicated that the Veteran suffered from residual symptoms as to the left knee meniscus, to specifically include frequent episodes of joint effusion, since the March 1961 meniscectomy on the left knee.  As such symptomatology is separate from the symptoms (i.e. limitation of motion, pain, and joint instability) that support the Veteran's ratings under Diagnostic Codes 5261-5010, 5055, and 5257, assigning a separate 10 percent rating in this instance is not tantamount to pyramiding.  See Esteban, supra.  Therefore, in light of the documented residual symptoms due to the removal of the Veteran's meniscus on the left knee, to specifically include frequent episodes of joint effusion, the Board resolves all reasonable doubt in the Veteran's favor and assigns a separate 10 percent for the left knee under Diagnostic Code 5259.  

Given the evidence and the medical opinion already of record, the Board concludes that the evidence is, at least, in relative equipoise.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312  (2003) (noting that because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

Therefore, the Board finds that a separate 10 percent rating for symptomatic removal of the left knee semilunar cartilage (i.e. meniscus) is warranted.  The benefit of the doubt doctrine has been applied where appropriate.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Other Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has carefully compared the level of severity and symptomatology of the Veteran's separate evaluation for symptomatic removal of the left knee meniscus with the rating criteria.  The Board finds that such is fully addressed by the rating criteria under which such disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his separate evaluation for symptomatic removal of the meniscus.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no symptomatology that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, while the record documents functional impairment associated with the left knee, to include difficulty walking and standing for prolonged periods of time, the Veteran has not asserted, and the record does not show, that he was unemployable as a result of the symptomatic removal of the meniscus on the left knee.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, Rice is inapplicable the instant claim and the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.





ORDER

A separate 10 percent rating for residual symptoms from removal of left knee semilunar cartilage is granted, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The April 2016 JMR determined that the August 2015 Board decision did not provide an adequate discussion addressing the Veteran's report of flare-ups as to his left knee as reflected in the November 2012 VA examination report.  Specifically, the Veteran described his left knee flare-ups as "associated with body positioning and knee movement" and that such were precipitated by "squatting or kneeling, walking up or down the [stairs] or inclines, walking over uneven terrain, standing for greater than 15 minutes, walking for greater than 1/4  mile . . . ."  See November 2012 VA examination report.  The parties agreed that a remand was necessary for an adequate discussion as to whether the Veteran's flare-ups warranted an increased rating for the service-connected post-traumatic arthritis of the left knee and to consider whether a new medical examination or an addendum opinion was necessary in this regard.  Therefore, in light of this deficiency and consistent with the April 2016 JMR, the Board finds that a new VA examination addressing the noted deficiency is necessary on remand.  

On remand, the Veteran should identify any outstanding VA or non-VA treatment records for his claim.  Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate medical professional.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The examiner should conduct range of motion testing of both knees (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination as to both knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain or any of the other symptoms noted above during flare-ups and repetitive use.  Specifically, the examiner should consider the Veteran's description of his left knee flare-ups as the following symptoms:

" .  .  . [F]lare up pain is associated with body positioning and knee movement.  Precipitating factors for flare up pain are, squatting or kneeling, walking up or down [stairs] or inclines, walking over uneven terrain, standing for greater than 15 minutes, walking for greater than 1/4 mile, ascending or descending from low surface, sitting with knees bent for greater than 15 minutes."  See November 2012 VA examination report. 

To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If a quantitative estimate of the additional degrees of limited motion during flare-ups or repetitive use testing is not feasible, the examiner should provide an explanation as to why. A comprehensive history of the Veteran's left knee impairment should be obtained.

All examination findings/testing results, along with complete rationale for the conclusions reached, must be provided.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and legal authority is warranted.
 
4.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




